Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 1 of 9



                                                        FILED
                                                        Oct 30, 2020
                                                    CLERK, U.S. DISTRICT COURT
                                                  EASTERN DISTRICT OF CALIFORNIA




                                           2:20-cv-2192 CKD (PC)
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 2 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 3 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 4 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 5 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 6 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 7 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 8 of 9
Case 2:20-cv-02192-CKD Document 1 Filed 10/30/20 Page 9 of 9
